PER CURIAM.
Upon review of the briefs and record on appeal, we find that appellant has failed to demonstrate reversible error; therefore, the revocation of appellant’s probation is affirmed. However, we remand this case to the trial court for correction of the order of revocation.
The order of revocation states that the appellant committed two violations of condition five of his probation. The second violation states that Degrate robbed Bonnie Yesliner. However, at the hearing the state did not present evidence regarding the robbery of Ms. Yesliner. The finding that Degrate violated condition five by robbing Bonnie Yesliner should be stricken from the order of revocation.
Accordingly, disposition of Degrate’s ease is affirmed, but the cause is remanded for correction of the order.
HOBSON, Acting C.J., and GRIMES and SCHOONOVER, JJ., concur.